                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
JEFFREY GBOR,
                                                            OPINION AND ORDER
                            Petitioner,
                                                               19-cv-773-bbc
              v.

G. CREWS,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Federal prisoner Jeffrey Gbor has filed a “motion as to loss of good conduct time,”

which I will construe as a petition for a writ of habeas corpus under 28 U.S.C. § 2241,

challenging a prison disciplinary hearing which resulted in the Bureau of Prisons stripping

him of 41 days of good-conduct time. The petition is before the court for preliminary

review, pursuant to Rule 4 of the Rules Governing Section 2254 Cases. (This rule also may

be applied to habeas petitions brought under § 2241. Rule 1(b), Rules Governing § 2254

Cases). Rule 4 requires the court to examine the petition and supporting exhibits and

dismiss a petition if it “plainly appears” that petitioner is not entitled to relief. See also 28

U.S.C. § 2243 (habeas court must award writ or order respondent to show cause why writ

should not be granted, unless the application makes it clear that petitioner is not entitled to

relief). After reviewing petitioner’s submissions, I find it clear that petitioner is not entitled

to relief, so I am denying his petition.




                                                1
                                      BACKGROUND

       At all times relevant to his petition, petitioner Jeffrey Gbor was incarcerated at the

Federal Correctional Institution in Oxford, Wisconsin. (On November 8, 2019, petitioner

notified the court that he is now incarcerated at the Federal Correctional Institution in

Memphis, Tennessee). On October 17, 2018, petitioner received an incident report for

possession of synthetic cannabinoid not prescribed by the medical staff. Dkt. #1-1. The

report states that while an officer was conducting an inventory of petitioner’s property on

August 27, 2018, the officer found two 1/8 inch square pieces of yellowish paper hidden in

petitioner’s fan and personal papers. The officer secured the items and placed them into

evidence. According to the incident report, a subsequent laboratory analysis showed that

the paper tested positive for synthetic compound FUB-AMB, an ingredient commonly used

in the production of synthetic marijuana.

       On November 21, 2018, petitioner received a disciplinary hearing on the conduct

report. G. Crews was the hearing officer. According to the disciplinary hearing report,

petitioner waived his right to a staff representative, requested no witnesses and presented no

documentary evidence on his own behalf. Dkt. #1-1 at 2. The report also states that the

hearing officer considered the incident report, investigation, a photograph of the papers, a

memo from the officer who found the papers, lab report and chain of custody. At the

hearing, petitioner stated that the papers were not his, he does not do drugs and he had a

fan but it was not his fan. Petitioner was found guilty of possessing drugs, was assessed a

$100 fine and lost 41 days of good conduct credit and other privileges.



                                              2
       On December 10, 2018, petitioner filed an appeal with the North Central Regional

Office for the Bureau of Prisons, stating that he had newly-discovered exculpatory evidence.

Specifically, inmate Scott Maxwell had signed an affidavit in which he claimed full

knowledge and responsibility for the drugs found in petitioner’s fan and personal papers.

Petitioner says in his petition that the hearing officer did not give the affidavit much weight

because it was submitted after the hearing and merely became part of the appellate record.

       The appeal was denied on January 24, 2019 on the grounds that petitioner had made

no specific request for a remedy and there was no evidence to corroborate Maxwell’s

statement. Petitioner filed subsequent appeals on April 22 and July 5, 2019, but both were

denied. In a response dated July 19, 2019, the administrator of National Inmate Appeals

stated that the hearing officer’s decision was reasonable and supported by the evidence and

that petitioner’s due process rights were upheld during the disciplinary process.




                                          OPINION

       Petitioner seeks to have his good-conduct time restored through his petition for

habeas corpus under § 2241. Disciplinary hearings that deprive an inmate of good-time

credit and, as a result, increase the inmate’s period of incarceration, may serve as a basis for

requesting habeas relief.    Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003).             A

disciplinary decision that results in the loss of good-time credits must provide the inmate the

following procedural safeguards if it is to adhere to due process: (1) advance written notice

of the charges; (2) an opportunity to call witnesses and present evidence in his defense; (3)



                                               3
a written statement from the factfinder identifying the evidence on which he or she relied

and the reason(s) for the decision; and (4) findings supported by “some evidence” in the

record. Superintendent, Massachusetts Correctional Institution, Walpole v. Hill, 472 U.S.

445, 454 (1985); Jones v. Cross, 637 F.3d 841, 845 (7th Cir. 2011) .

       In this instance, petitioner received due process during his disciplinary proceedings:

he received a written incident report notifying him of his charge, he attended a disciplinary

hearing on the charge, the disciplinary hearing officer issued a written decision and the

decision was supported by some evidence, namely the incident report stating that two pieces

of paper were found in petitioner’s fan and personal papers and the laboratory report

showing that the papers contained a controlled substance.

       Petitioner believes that the disciplinary decision lacked support because inmate

Maxwell admitted after the hearing that the drugs belonged to him and not petitioner.

However, the disciplinary hearing officer did not have the affidavit at the time of the hearing

and the appeals administrator did not find Maxwell’s late-filed statement credible because

it was not supported by any corroborating evidence.

       The “substantive evidence” standard is a “meager threshold.” Jones, 637 F.3d at 849.

Here, the investigating officer’s memo, the incident report and the laboratory report

provided the disciplinary hearing officer “some evidence,” sufficient to meet the “meager

threshold,” to support his conclusion that petitioner was in possession of synthetic

marijuana.   Therefore, the evidence was sufficient to sustain the finding of guilt and

petitioner received all the process he was due. Petitioner is not entitled to relief under §



                                               4
2241.




                                         ORDER

        IT IS ORDERED that petitioner Jeffrey Gbor’s petition for a writ of habeas corpus

under 28 U.S.C. § 2241 is DENIED. The clerk of court is directed to enter judgment and

close this case.

        Entered this 18th day of November, 2019.

                                         BY THE COURT:

                                         /s/
                                         ______________________
                                         BARBARA B. CRABB
                                         District Judge




                                            5
